DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input data acquiring unit, label acquiring unit, a learning unit, an input unit and  prediction unit in claims 1-4. Therefore claims 1-4 are interpreted under 35 USC 112(f).
Applicant provides the hardware support of the units/generaic place holder in  “[0052] It should be noted that the design support device 20 includes an arithmetic processing device (not shown) such as a CPU in order to realize the operation of the functional block of FIG. 1. Moreover, the design support device 20 includes an auxiliary storage device (not shown) such as read only memory (ROM) or an HDD storing various control programs and a main storage device (not shown) such as RAM for storing data required temporarily for the arithmetic processing unit to execute programs.
[0083] It should be noted that, in one embodiment, each function included in the design support device 20 and the machine learning device 30 may be realized by hardware, software, or a combination thereof. Here, being realized by software indicates being realized by a computer reading and executing a program.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 3 and 6 of copending Application No.16876822 in view of Takao  (JP Patent publication: 200783602, “Takao”).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims correspondence
#16883054
1
2
3
#16876822
1
3
6




 Claim 1
#16883054
Claim 1
#16876822
(Original) A machine learning device comprising:

1. (Original) A machine learning device comprising:
an input data acquiring unit that acquires input data including any molding condition including at least a type of resin, a type of additive, a blending ratio of the additive, a surface temperature of a mold, and a product of a holding pressure and a holding pressure time for any article molded by any injection molding machine;



an input data acquiring unit that acquires input data including any molding condition including at least a type of resin, a type of additive, a blending ratio of the additive, and a temperature of the resin in molding any article molded by any injection molding machine, and state information indicating a wear amount of a mold before molding at the molding conditions;
a label acquiring unit that acquires label data indicating a molding shrinkage ratio in a flow direction and a molding shrinkage ratio in a vertical direction perpendicular to the flow direction of a resin measured of the article molded at the molding condition included in the input data;
a label acquiring unit that acquires label data indicating state information of the mold after molding at the molding conditions included in the input data; and
a learning unit that executes supervised learning using the input data acquired by the input data acquiring unit and the label data acquired by the label acquiring unit, and generates a learned model.
a learning unit that executes supervised learning using the input data acquired by the input data acquiring unit and the label data acquired by the label acquiring unit, and generates a learned model.






Claim 1 of instant applicant is different from claim 1 of co-pending application by

label data indicating a molding shrinkage ratio in a flow direction and a molding shrinkage ratio in a vertical direction perpendicular to the flow direction of a resin measured of the article molded at the molding condition included in the input data;
Takao teaches, label data indicating  a molding shrinkage ratio in a flow direction and a molding shrinkage ratio in a vertical direction perpendicular to the flow direction of a resin measured of the article molded ( “[0022]In an anisotropic measurement step 14, a birafningence A including an. optical anisotropy, which is an Index of an average molecular orientation in « thickness direction of an actual molded article at a place where a predetermined molding shrinkage of an actual molded article i$ measured, is measured, and farther, a mold shrinkage race including a flow direction in a regions of an actual molded article and an anisotropy in a direction orthogonal to the same is measured, Thus, a relationship between the birefringence A and the molding shrinkage ratio as shown in FIG. 5 is abeatned. In other words, the relationship between the linear shrinkage ratio Sh f § (8) of the flow direction with respect to the birefringence A and the linear shrinkage ratio Sh J. (A) ip the direction perpendicular to the flow direction is obtained,”)
Takao and Okubo are analogous as they are from eth filed of molding process.
Therefore it would have been obvious for an ordinary skilled person to have modified Claim 1 of co-pending application  to have included the label data as  a molding shrinkage ratio in a flow direction and a molding shrinkage ratio in a vertical direction perpendicular to the flow direction of a resin measured of the article molded at the molding condition included in the input data similar to providing a label data indicating  a molding shrinkage ratio in a flow direction and a molding shrinkage ratio in a vertical direction perpendicular to the flow direction of a resin measured of the article molded as taught by Takao for the purpose of extending the usability of additional data to be used as label data.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 depends on claim 2. Claim 2 depends on claim 1. However the limitation of claim 4 is already claimed in claim 1. Therefore claim 2 doesn’t limit claim 2.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. ( US patent Publication:2020/0101649, “Okubo”) in view of  Takao  (JP Patent publication: 200783602, “Takao” included in IDS).


Regarding claim 1, Okubo teaches,  A machine learning device  (Refer to Fig. 2 learning model generation unit 53) comprising:
an input data acquiring unit (integral part of learning model generating unit 53) that acquires input data including any molding condition including at least a type of resin, a type of additive, a blending ratio of the additive, a surface temperature of a mold, and a product of a holding pressure and a holding pressure time for any article molded by any injection molding machine; (“[0036] As illustrated in FIG. 3, the learning model generating unit 53 obtains, as the learning data, the molding condition element stored in the molding condition database 51.” “[0032] Molding condition elements for multiple articles to be molded that are input as command values to the control device 5 are stored in the molding condition database 51 in association with the respective articles. For example, as illustrated in FIG. 3, the molding condition element includes the following items: a mold temperature; a dwell pressure; an injection speed; a dwell time; a mold clamping force; and the amount of molten material stored in the heating cylinder 32.”)
a label acquiring unit (  (integral part of learning model generating unit 53)                            ) that acquires label data indicating different quality element of a resin measured of the article molded at the molding condition included in the input data  (“[0036] As illustrated in FIG. 3, the learning model generating unit 53 obtains, as the learning data, the molding condition element stored in the molding condition database 51 and the quality element stored in the molded article quality database 52, in association with each molded article.”)  however doesn’t teach indicating a molding shrinkage ratio in a flow direction and a molding shrinkage ratio in a vertical direction perpendicular to the flow direction of a resin measured of the article molded at the molding condition included in the input data;
Takao teaches, label data indicating  a molding shrinkage ratio in a flow direction and a molding shrinkage ratio in a vertical direction perpendicular to the flow direction of a resin measured of the article molded ( “[0022]In an anisotropic measurement step 14, a birafningence A including an. optical anisotropy, which is an Index of an average molecular orientation in « thickness direction of an actual molded article at a place where a predetermined molding shrinkage of an actual molded article i$ mneasured, is measured, and farther, a mold shrinkage race including a flow direction in a regions of an actual molded article andl an anisotropy in a direction orthogonal to the same is measured, Thus, a relationship between the birefringence A and the molding shrinkage ratio as shown in FIG. 5 is abeatned. In other words, the relationship between the linear shrinkage ratio Sh f § (8) of the flow direction with respect to the birefringence A and the linear shrinkage ratio Sh J. (A) ip the direction perpendicular to the flow direction is obtained,”)
Takao and Okubo are analogous as they are from eth filed of molding process.
Therefore it would have been obvious for an ordinary skilled person to have modified Okubo to have included the label data as  a molding shrinkage ratio in a flow direction and a molding shrinkage ratio in a vertical direction perpendicular to the flow direction of a resin measured of the article molded at the molding condition included in the input data similar to providing a label data indicating  a molding shrinkage ratio in a flow direction and a molding shrinkage ratio in a vertical direction perpendicular to the flow direction of a resin measured of the article molded as taught by Takao for the purpose of extending the usability of additional data to be used as label data.
Okubo as modified by Takao teaches, a learning unit that executes supervised learning using the input data acquired by the input data acquiring unit and the label data acquired by the label acquiring unit, and generates a learned model. (“[0035]….  According to the first embodiment, the learning model generating unit 53 uses supervised learning to create the leaning model.”)

Regarding claim 2, Okubo as modified by Takao teaches, A design support device  ( element 50 in Fig. 3) comprising:
a learned model generated by a machine learning device according to claim 1 ( learning model  is stored at element 54 generated by Learning model generating unit 53);
Okubo  teaches an input unit (55)  that inputs a  label data (quality ielement) set in advance,  a prediction unit (Output unit 56)  that inputs the label data input by the input unit to the learned model ( learning model 54 through output unit 56), and predicts condition element data  (“[0040] The input unit 55 receives input of the subject quality element item from the operator. As described above, the subject quality element item is a quality element item that has deviation from its target value. Further, the input unit 55 receives, from the operator, input information indicating whether to output the degrees of influence of molding condition element items corresponding to the subject quality element item. Further, the input unit 55 receives input of an output condition that defines how the output unit 56 outputs the molding condition element items. …..[0041] The output unit 56 uses the learning model stored in the learning model storage unit 54 to output molding condition element items that have the degree of influence on the subject quality element item input to the input unit 55. The output unit 56 may output only molding condition element items that have a high degree of influence. For example, the output unit 56 may output only molding condition element items that have a degree of influence higher than a predetermined value or may output a predetermined number of molding condition element items in descending order of the degree of influence.”) 
Okubo inputs label data and outputs molding condition using a learned model. as above but doesn’t teach  an input unit that inputs a molding condition set in advance; and a prediction unit that inputs the molding condition input by the input unit to the learned model, and predicts a molding shrinkage ratio in the flow direction and a molding shrinkage ratio in the vertical direction at the molding condition.
However it would have been obvious for an ordinary skilled person in the art  before the effective filing date of the claimed invention to have the input unit that inputs a molding condition set in advance; and the prediction unit that inputs the molding condition input by the input unit to the learned model, and predicts a molding shrinkage ratio in the flow direction and a molding shrinkage ratio in the vertical direction at the molding condition based on teaching of Okubo’s teaching of inputting label data and outputting molding condition using the learned model which has correlation of label data and condition element data by using condiotion element data as input and outputting corresponding label data (a molding shrinkage ratio in the flow direction and a molding shrinkage ratio in the vertical direction at the molding condition from the learned model.
The motivation is to see the same learned model to output any input of learned model.

Regarding claim 4, the limitations are already mapped at claim 1 ( see 112(d) rejection).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okubo as modified by Takao as applied to claim 2 and further in view of  Joglekar et al. ( US Patent Publication: 2021/0004693, “Joglekar”).

Regarding claim 3, Okubo as modified by Takao doesn’t teaches,  the learned model is provided in a storage unit (element 54 in Fig. 2  which is connected from the design support device (Fig. 2) but doesn’t teach  the learned model is provided in server connected so as to be accessible from the design support device via a network.
However, Joglekar teaches,   the learned model is provided in server connected so as to be accessible from other devices via a network.  (“[0037] In some implementations, the one or more machine-learned models 120 can be received from the server computing system 130 over network 180, stored in the entity computing device memory 114, and then used or otherwise implemented by the one or more processors 112. In some implementations, the entity computing device 102 can implement multiple parallel instances of a single machine-learned model 120 (e.g., to perform parallel label selection across multiple instances”).
Okubo as modified by Takao and Joglekar are analogous as they are from eth filed of machine learning.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Okubo as modified by Takao to have included the learned model is provided in server connected so as to be accessible from the design support device via a network similar to the learned model is provided in server connected so as to be accessible from other devices via a network as taught by Joglekar.
The motivation is that multiple client devices can use the learned model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616